Per Curiam.
The contract herein provided that in the event of the death of the buyer before payments are completed the buyer’s nominee or representatives would have the option to continue payments or rescind the contract. In case of an election by the buyer’s representatives to rescind, the seller then had the option to either return the installments of purchase price paid, with interest, or convey the property without further payments. As the buyer’s representatives thus have control of the determination of the question whether the contract would subsist or be at end, we fail to see that the alternate right of the seller to give a deed rather than the money back in the event of a rescission, can be held to constitute a violation of the law prohibiting the doing of insurance business without State approval. (Ins. Law, § 54.)
Order reversed, with ten dollars costs and disbursements, and motion granted.
All concur; present, Lydon, Levy and Callahan, JJ.